Title: Notes on Debates, 28 November 1782
From: Madison, James
To: 


Thursday Novr. 28th.
No. Congress.
Mr. Livingston Secy. of F. Affairs called upon me & mentioned his intention to resign in a short time his office; observing that as he ultimately was decided to prefer his place of Chancellor in N. York to the other, and the two had become incompatible by the increase of Business in the former, he thought it expedient not to return to Phila. after a visit to N. Y. which was required by this increase. In the course of conversation he took notice that the expence of his appointt. under Congress had exceeded his salary abt. 3000 Dollrs. per annum. He asked me whether it was probable Mr. Jefferson would accept the vacancy, or whether he would accept Mr. Jay’s place in Spain, and leave the vacancy to the latter. I told him I thought Mr. J. wd. not accept it himself & doubted whether he would concur in the latter arrangement, as well as whether Congress would be willing to part with Mr. Jay’s services in the Negociations of peace; but promised to sound Mr. J. on these points by the first opportunity
